o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita conex-101893-15 number release date uil the honorable susan m collins united_states senate washington dc attention -------------- dear senator collins i am responding to your inquiry dated date you asked if businesses in the empowerment_zone of aroostook county maine the aroostock county empowerment_zone qualify for the empowerment_zone_employment_credit for the termination_date for the aroostook county empowerment_zone is date last year the entity that nominated aroostock county maine as an empowerment_zone amended the nomination to establish this termination_date as a result businesses in the aroostock county empowerment_zone do not qualify at this time for the empowerment_zone tax benefits including the empowerment_zone_employment_credit for however we are preparing guidance that explains how a state_or_local_government amends the nomination of an empowerment_zone to provide for a new termination_date of date after we issue this guidance the entity that nominated aroostock county maine as an empowerment_zone can change to a new termination_date of date once the termination_date has been changed businesses in the aroostock county empowerment_zone will qualify for the empowerment_zone tax benefits for conex-101893-15 i hope this information is helpful if we can assist you further please contact me at ---- ------------ or -------------------- or -------------------- at ----- ------------ sincerely andrew j keyso andrew j keyso associate chief_counsel income_tax and accounting
